Truly, J.,
delivered the opinion of the court.
The third instruction for the state is fatally erroneous. It states that “if the minds and consciences of the jury are fully satisfied by the evidence in the case” of the existence of certain facts therein stated, the jury should convict, even though they should believe “that the defendant at the time he killed the deceased killed him in self-defense.” “Full satisfaction” of the minds and consciences of the jury of the guilt of a defendánt is no compliance with the rule which requires the jury to be convinced of guilt “beyond all reasonable doubt.” Williams v. State, 73 Miss., 823; 19 South., 826; Powers v. State, 74 Miss., 777; 21 South., 657; Lipscomb v. State, 75 Miss., 576; 23 South., 210, 230. The instruction is further inaccurate in that it deprives the defendant of the right of self-defense, even though, after provoking the difficulty, he may have, in good faith, withdrawn therefrom. It is well *197settled that one may wrongfully provoke a difficulty, and yet if afterwards, at any moment during its progress, he in good faith abandons the conflict, and is subsequently murderously assaulted by the deceased, and is forced to slay in self-defense, he is not estopped from pleading such self-defense in justification of his acts. Smith v. State, 75 Miss., 553; 23 South., 260; Patterson v. State, 75 Miss., 675; 23 South., 647. We approve the language employed in Lofton v. State, 79 Miss., 734; 31 South., 425, where, speaking of an instruction similar to the one here under review, the court said: “This form of charge, declaring a defendant estopped to plead self-defense, is an exceedingly unwise one to be given. We have repeatedly condemned it. . . . It can never be proper, save in a few very rare cases where the case is such, on its facts, that a charge can be given embracing all the elements — not part of them, nor nearly all of them — essential to the estoppel. The old paths are the safe paths.”

Reversed and remanded.